                 Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 1 of 51 PageID #: 3591
Luminati Networks, Inc. v. BIScience Inc.                                         Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                             PATENT CLAIM TERMS FOR CONSTRUCTION – ’044 & ’866 Patents
 Claim Language                     Plaintiff’s Proposed               Defendant’s Proposed              Court’s Construction
                                    Construction                       Construction
 U.S. Patent 9,241,044 Claims
 81. A method for fetching          Preamble – Cl. 81 [‘044]           Preamble
 over the Internet a first
 content, identified by a first     Proposed Construction: The         Proposed Construction: The
 content identifier, by a first     preamble is limiting to the        preamble is limiting
 device, identified in the          extent the terms set out
 Internet by a first identifier,    network structure used by the
 from a second server               claimed methods.
 identified in the Internet by
 a third identifier via a           Intrinsic Evidence: 51:19-
 second device identified in the    56:29; 173:19-31 of the ‘044
 Internet by a second identifier,   Patent; see intrinsic support
 using a first server, the          for each disputed term in the
 method comprising the steps        preamble including “first
 of:                                device,” “second device,”
 (a) sending the first identifier   “first server,” “second server,”
 to the first server;               and “first content identifier.”
 (b) sending a first request to
 the first server;                  Preamble – Cl. 108 [‘044]          Preamble
 (c) receiving the second
 identifier from the first          Proposed Construction: The         Proposed Construction: The
 server;                            preamble is limiting to the        preamble is limiting
 (d) sending a second request       extent the terms set out
 to the second device using         network structure used by the
 the second identifier, the         claimed methods.
 second request includes the
 first content identifier and       Intrinsic Evidence: 51:19-
 the third identifier; and          56:29; 173:19-31 of the ‘044
                                    Patent; see intrinsic support

                                                                                                                                          1
                 Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 2 of 51 PageID #: 3592
Luminati Networks, Inc. v. BIScience Inc.                                         Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

 (e) receiving the first content    for each disputed term in the
 from the second device.            preamble including “first
                                    device,” “second device,”
                                    “first server,” “second server,”
 108. A method for fetching         and “first content identifier.”
 over the Internet a first
 content, identified by a first     “first device”                     “first device”
 content identifier, by a first
 device, identified in the          Claim 81, 108 [‘044]               Claim 81, 108 [‘044]
 Internet by a first identifier,
 from a second server               Not Indefinite/Preamble not        Indefinite under 35 USC 112
 identified in the Internet by      limiting/plain and ordinary
 a third identifier via a           meaning                            Alternatively:
 second
 device identified in the           Intrinsic Support: Fig. 5B;        A device, separate from the
 Internet by a second               49a; 4:33-54; 6:18-8:46;           second device, the first server,
 identifier, using a first          42:25-58; 43:22-49; 51:19-         and the second server, that
 server, the method comprising      56:29; 65:31-58; 70:43-71:20;      receives the internet content
 the steps of:                      71:28-72:38; 81:21-85:34;          from the second device.
 (a) sending the second             90:43-91:15; 93:34-94:6;
 identifier to the first server;    95:17-36; 101:3-21; 104:22-        Intrinsic Support: Fig. 5; Fig.
 (b) receiving a second             106:6; 112:7-25; 119:34-65;        5B; 81:32-41-
 request from the first device,     125:33-46; 142:12-32 166:36-
 the                                167:6 of the ’044 Patent;
 second request includes the
 first content identifier and       Extrinsic Support:
 the third identifier;
 (c) in response to receiving the   PC Mag Encyclopedia
 second request, sending the        definition for computing
 first content identifier to the    device: “Any electronic
 second server using the third      equipment controlled by a
 identifier;                        CPU, including desktop and
                                    laptop computers,

                                                                                                                                          2
                 Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 3 of 51 PageID #: 3593
Luminati Networks, Inc. v. BIScience Inc.                              Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

 (d) receiving the first content    smartphones and tablets. It
 from the second server; and        usually refers to a general-
 (e) in response to receiving       purpose device that can accept
 the first content, sending the     software for many purposes in
 first content to the first         contrast with a dedicated unit
 device using the first             of equipment such as a
 identifier.                        network switch or router.”

                                    https://www.pcmag.com/ency
                                    clopedia/term/66551/computin
                                    g-device

                                    IEV ref 732-01-12 definition
                                    of server: “functional unit that
                                    provides services to
                                    workstations, to personal
                                    computers or to other
                                    functional units in a computer
                                    network”

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=732-01-12

                                    Websters Dictionary definition
                                    of server: “a computer in a
                                    network that is used to provide
                                    services (such as access to
                                    files or shared peripherals or
                                    the routing of e-mail) to other
                                    computers in the network.”



                                                                                                                               3
                 Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 4 of 51 PageID #: 3594
Luminati Networks, Inc. v. BIScience Inc.                                        Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    https://www.merriam-
                                    webster.com/dictionary/server

                                    “second device”                 “second device”

                                    Claim 81, 108 [‘044]            Claim 81, 108 [‘044]

                                    Not Indefinite                  Indefinite

                                    Proposed Construction: Not      Indefinite under 35 U.S.C.
                                    indefinite / Preamble not       §112
                                    limiting / plain and ordinary
                                    meaning                         Alternatively:

                                    Intrinsic Support: Abstract;    A device, separate from the
                                    Fig. 5B; 49a; 4:33-54; 6:18-    first device, the first server,
                                    8:46; 42:25-58; 43:22-49;       and the second server, that is
                                    51:19-56:29; 65:31-58; 70:43-   communicatively positioned
                                    71:20; 71:28-72:38; 81:21-      between the first device and
                                    85:34; 90:43-91:15; 93:34-      the second server.
                                    94:6; 95:17-36; 101:3-21;
                                    104:22-106:6; 112:7-25;         Intrinsic Support: Fig. 5; Fig.
                                    119:34-65; 125:33-46; 142:12-   5B; 81:32-41-
                                    32 166:36-167:6 of the ’044
                                    Patent;

                                    Extrinsic Support:

                                    PC Mag Encyclopedia
                                    definition for computing
                                    device: “Any electronic
                                    equipment controlled by a
                                    CPU, including desktop and

                                                                                                                                         4
                 Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 5 of 51 PageID #: 3595
Luminati Networks, Inc. v. BIScience Inc.                              Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    laptop computers,
                                    smartphones and tablets. It
                                    usually refers to a general-
                                    purpose device that can accept
                                    software for many purposes in
                                    contrast with a dedicated unit
                                    of equipment such as a
                                    network switch or router.”

                                    https://www.pcmag.com/ency
                                    clopedia/term/66551/computin
                                    g-device

                                    IEV ref 732-01-12 definition
                                    of server: “functional unit that
                                    provides services to
                                    workstations, to personal
                                    computers or to other
                                    functional units in a computer
                                    network”

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=732-01-12

                                    Websters Dictionary definition
                                    of server: “a computer in a
                                    network that is used to provide
                                    services (such as access to
                                    files or shared peripherals or
                                    the routing of e-mail) to other
                                    computers in the network.”


                                                                                                                               5
                 Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 6 of 51 PageID #: 3596
Luminati Networks, Inc. v. BIScience Inc.                                          Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    https://www.merriam-
                                    webster.com/dictionary/server


                                    “first server”                    “first server”

                                    Claim 81, 108 [‘044]              Claim 81, 108 [‘044]

                                    Not Indefinite                    Indefinite

                                    Proposed Construction: Not        Indefinite under 35 U.S.C.
                                    indefinite / Preamble not         §112
                                    limiting / plain and ordinary
                                    meaning                           Alternatively:

                                    Intrinsic Support: Figs. 2, 5b,   A server, separate from the
                                    7, 11, 11a-c, 12, 12a, 13, 20,    second device, the first device,
                                    26a-d, 34, 49; 2:34-35; 4:33-     and the second server, that
                                    54; 6:18-8:46; 51:19-56:29;       receives the internet content
                                    61:65-62:63; 63:14-27; 65:31-     from the second device.
                                    58; 66:8-17;73:63-74:19;
                                    81:21-85:34; 86:15-41; 93:34-     Intrinsic Support: Fig. 5; Fig.
                                    94:6; 96:32-62 of the ‘044        5B; 81:32-41-
                                    Patent

                                    Extrinsic Support:

                                    PC Mag Encyclopedia
                                    definition for computing
                                    device: “Any electronic
                                    equipment controlled by a
                                    CPU, including desktop and
                                    laptop computers,

                                                                                                                                           6
                 Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 7 of 51 PageID #: 3597
Luminati Networks, Inc. v. BIScience Inc.                              Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    smartphones and tablets. It
                                    usually refers to a general-
                                    purpose device that can accept
                                    software for many purposes in
                                    contrast with a dedicated unit
                                    of equipment such as a
                                    network switch or router.”

                                    https://www.pcmag.com/ency
                                    clopedia/term/66551/computin
                                    g-device

                                    IEV ref 732-01-12 definition
                                    of server: “functional unit that
                                    provides services to
                                    workstations, to personal
                                    computers or to other
                                    functional units in a computer
                                    network”

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=732-01-12

                                    Websters Dictionary definition
                                    of server: “a computer in a
                                    network that is used to provide
                                    services (such as access to
                                    files or shared peripherals or
                                    the routing of e-mail) to other
                                    computers in the network.”



                                                                                                                               7
                 Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 8 of 51 PageID #: 3598
Luminati Networks, Inc. v. BIScience Inc.                                        Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    https://www.merriam-
                                    webster.com/dictionary/server
                                    “second server”                   “second server”

                                    Claim 81, 108 [‘044]              Claim 81, 108 [‘044]

                                    Proposed Construction: Not        Proposed Construction:
                                    indefinite / Preamble not         Indefinite under 35 U.S.C.
                                    limiting / plain and ordinary     §112
                                    meaning
                                                                      Alternatively:
                                    Intrinsic Support: Figs. 2, 5b,
                                    7, 11, 11a-c, 12, 12a, 13, 20,    A server, separate from the
                                    26a-d, 34, 49; 2:34-35; 4:33-     first device, the second device,
                                    54; 6:18-8:46; 51:19-56:29;       and the first server, from
                                    61:65-62:63; 63:14-27; 65:31-     which the internet content is
                                    58; 66:8-17;73:63-74:19;          fetched.
                                    81:21-85:34; 86:15-41; 93:34-
                                    94:6; 96:32-62 of the ‘044        Intrinsic Support: Fig. 5; Fig.
                                    Patent                            5B; 81:32-41-

                                    Extrinsic Support:

                                    PC Mag Encyclopedia
                                    definition for computing
                                    device: “Any electronic
                                    equipment controlled by a
                                    CPU, including desktop and
                                    laptop computers,
                                    smartphones and tablets. It
                                    usually refers to a general-
                                    purpose device that can accept
                                    software for many purposes in

                                                                                                                                         8
                 Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 9 of 51 PageID #: 3599
Luminati Networks, Inc. v. BIScience Inc.                                         Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    contrast with a dedicated unit
                                    of equipment such as a
                                    network switch or router.”

                                    https://www.pcmag.com/ency
                                    clopedia/term/66551/computin
                                    g-device

                                    IEV ref 732-01-12 definition
                                    of server: “functional unit that
                                    provides services to
                                    workstations, to personal
                                    computers or to other
                                    functional units in a computer
                                    network”

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=732-01-12

                                    Websters Dictionary definition
                                    of server: “a computer in a
                                    network that is used to provide
                                    services (such as access to
                                    files or shared peripherals or
                                    the routing of e-mail) to other
                                    computers in the network.”

                                    https://www.merriam-
                                    webster.com/dictionary/server
                                    “First Content Identifier”         “First Content Identifier”



                                                                                                                                          9
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 10 of 51 PageID #: 3600
Luminati Networks, Inc. v. BIScience Inc.                                           Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    Cl. 81, 82, 87, 89, 101, 108         Cl. 81, 82, 87, 89, 101, 108
                                    [‘044]                               [‘044]

                                    Proposed Construction: Plain         Proposed Construction:
                                    and ordinary meaning                 Identification of the internet
                                                                         content that is to be fetched.
                                    Intrinsic Support: Fig. 15;
                                    5:2-47; 8:12-29; 12:28-49;    Intrinsic Support: Fig. 5b; Fig.
                                    19:49-20:36; 46:30-43; 47:37- 11; 5B; 81:32-41; 86: 61-
                                    44; 51:19-56:29 56:59-57:36; 87:30-
                                    58:20-30; 61:65-62:63; 63:43-
                                    56; 73:41-47; 95:25-96:3;
                                    102:45-59; 107:34-47; 110:33-
                                    111:10; 124:26-57; 170:40-42;
                                    171:31-32; 172:5-12 of the
                                    ’044 Patent;

                                    Extrinsic Support:

                                    ITU-T J.780 (06/2012)
                                    definition of content: “A
                                    combination of audio, still
                                    image, graphic, video, or data.
                                    NOTE – A variety of formats
                                    is classified as the "data" (e.g.,
                                    text, encoded values,
                                    multimedia description
                                    language introduced by ITU-T
                                    H.760).”

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=

                                                                                                                                           10
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 11 of 51 PageID #: 3601
Luminati Networks, Inc. v. BIScience Inc.                            Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    {46309866-F797-45BC-81E9-
                                    2B6B2DAC1F32}

                                    ITU-T T.411 (93), 3.39
                                    definition of content: The
                                    information conveyed by the
                                    document, other than the
                                    structural information, and
                                    that is intended for human
                                    perception.

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {0A3C5266-56D4-4ED8-
                                    9076-A4345192D7EB}

                                    ITU-T X.902 (95), 12.2;
                                    X.910 (98), 6.2 definition for
                                    identifier: “An unambiguous
                                    name, in a given naming
                                    context”

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {5C58FBE6-BE32-4E31-
                                    81CE-676FCB191E2B}

                                    (see 12.2 of ITU-T Rec. X.902
                                    | ISO/IEC 10746-2).



                                                                                                                            11
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 12 of 51 PageID #: 3602
Luminati Networks, Inc. v. BIScience Inc.                                        Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    ITU-T Definition – Identifier:
                                    A character, or group of
                                    characters, used to identify or
                                    name an item of data and
                                    possibly to indicate certain
                                    properties of that data. Ref.:
                                    ITU-T, Q.9 (88), 6108; Glos.
                                    VI.7, VI.8, VI.9 (88)

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {A842D85F-D255-4218-
                                    98D1-D8AD272C9067}
                                    “identified in the Internet by a “identified in the Internet by a
                                    first identifier”                first identifier”

                                    Cl. 81, 108 [‘044]                Cl. 81, 108 [‘044]

                                    Proposed Construction:            Proposed Construction:
                                    Preamble not limiting / plain     Identified by a first identifier
                                    and ordinary meaning              that is different than the third
                                                                      identifier, although there may
                                    Intrinsic Support: Fig. 15;       be some overlap.
                                    5:2-47; 8:12-29; 12:28-49;
                                    19:49-20:36; 46:30-43; 47:37- Intrinsic Support: Fig. 15;
                                    44; 51:19-56:29 56:59-57:36; 95:47-96:3-
                                    58:20-30; 61:65-62:63; 63:43-
                                    56; 73:41-47; 95:25-96:3;
                                    102:45-59; 107:34-47; 110:33-
                                    111:10; 124:26-57; 170:40-42;
                                    171:31-32; 172:5-12; 173:19-
                                    31; 174:58-175:6 of the ’044

                                                                                                                                        12
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 13 of 51 PageID #: 3603
Luminati Networks, Inc. v. BIScience Inc.                              Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    Patent; see also intrinsic
                                    support for “first content
                                    identifier,” “first device,”
                                    “second device,” “first
                                    server,” and “second server.”

                                    Extrinsic Support:

                                    ITU-T X.902 (95), 12.2;
                                    X.910 (98), 6.2 Definition for
                                    Identifier: “An unambiguous
                                    name, in a given naming
                                    context”

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {5C58FBE6-BE32-4E31-
                                    81CE-676FCB191E2B}

                                    (see 12.2 of ITU-T Rec. X.902
                                    | ISO/IEC 10746-2).

                                    International Electrotechnical
                                    Commission definition of
                                    identifier: “character or string
                                    of characters, used to identify
                                    or name a data item.”

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=171-02-35


                                                                                                                              13
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 14 of 51 PageID #: 3604
Luminati Networks, Inc. v. BIScience Inc.                                         Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG


                                    “identified in the Internet by a   “identified in the Internet by a
                                    second identifier”                 second identifier”

                                    Cl. 81, 108 [‘044]                 Cl. 81, 108 [‘044]

                                    Proposed Construction:             Proposed Construction:
                                    Preamble not limiting / plain      Identified by information that
                                    and ordinary meaning               includes an address of the
                                                                       second device.
                                    Intrinsic Support: Fig. 15;
                                    5:2-47; 8:12-29; 12:28-49;    Intrinsic Support: Fig. 15;
                                    19:49-20:36; 46:30-43; 47:37- 95:47-96:3-
                                    44; 51:19-56:29 56:59-57:36;
                                    58:20-30; 61:65-62:63; 63:43-
                                    56; 73:41-47; 95:25-96:3;
                                    102:45-59; 107:34-47; 110:33-
                                    111:10; 124:26-57; 170:40-42;
                                    171:31-32; 172:5-12; 173:19-
                                    31; 174:58-175:6 of the ’044
                                    Patent; see also intrinsic
                                    support for “first content
                                    identifier,” “first device,”
                                    “second device,” “first
                                    server,” and “second server.”

                                    Extrinsic Support:

                                    ITU-T X.902 (95), 12.2;
                                    X.910 (98), 6.2 Definition for
                                    Identifier: “An unambiguous
                                    name, in a given naming
                                    context”

                                                                                                                                         14
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 15 of 51 PageID #: 3605
Luminati Networks, Inc. v. BIScience Inc.                                         Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG


                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {5C58FBE6-BE32-4E31-
                                    81CE-676FCB191E2B}

                                    (see 12.2 of ITU-T Rec. X.902
                                    | ISO/IEC 10746-2).

                                    International Electrotechnical
                                    Commission definition of
                                    identifier: “character or string
                                    of characters, used to identify
                                    or name a data item.”

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=171-02-35
                                    “identified in the Internet by a   “identified in the Internet by a
                                    third identifier”                  third identifier”

                                    Cl. 81, 108 [‘044]                 Cl. 81, 108 [‘044]

                                    Intrinsic Support: Fig. 15;        Proposed Construction:
                                    5:2-47; 8:12-29; 12:28-49;         Identified by a third identifier
                                    19:49-20:36; 46:30-43; 47:37-      that is different than the first
                                    44; 51:19-56:29 56:59-57:36;       identifier, although there may
                                    58:20-30; 61:65-62:63; 63:43-      be some overlap.
                                    56; 73:41-47; 95:25-96:3;
                                    102:45-59; 107:34-47; 110:33-      Intrinsic Support: Fig. 15;
                                    111:10; 124:26-57; 170:40-42;      95:47-96:3-
                                    171:31-32; 172:5-12; 173:19-

                                                                                                                                         15
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 16 of 51 PageID #: 3606
Luminati Networks, Inc. v. BIScience Inc.                              Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    31; 174:58-175:6 of the ’044
                                    Patent; see also intrinsic
                                    support for “first content
                                    identifier,” “first device,”
                                    “second device,” “first
                                    server,” and “second server.”

                                    Extrinsic Support:

                                    ITU-T X.902 (95), 12.2;
                                    X.910 (98), 6.2 Definition for
                                    Identifier: “An unambiguous
                                    name, in a given naming
                                    context”

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {5C58FBE6-BE32-4E31-
                                    81CE-676FCB191E2B}

                                    (see 12.2 of ITU-T Rec. X.902
                                    | ISO/IEC 10746-2).

                                    International Electrotechnical
                                    Commission definition of
                                    identifier: “character or string
                                    of characters, used to identify
                                    or name a data item.”

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=171-02-35

                                                                                                                              16
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 17 of 51 PageID #: 3607
Luminati Networks, Inc. v. BIScience Inc.                                        Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG


                                    “receiving the second             “receiving the second
                                    identifier from the first server” identifier from the first server”

                                    Cl. 81 [‘044]                     Cl. 81 [‘044]

                                    Proposed Construction: Plain      Proposed Construction:
                                    and ordinary meaning              Receiving, by the first device
                                                                      from the first server,
                                    Intrinsic Support: Fig. 15;       identification of the second
                                    5:2-47; 8:12-29; 12:28-49;        device that includes an address
                                    19:49-20:36; 46:30-43; 47:37-     of the second device.
                                    44; 51:19-56:29 56:59-57:36;
                                    58:20-30; 61:65-62:63; 63:43-
                                    56; 64:48-65:5; 73:41-47;
                                    95:25-96:3; 102:45-59;
                                    107:34-47; 110:33-111:10;
                                    124:26-57; 170:40-42; 171:31-
                                    32; 172:5-12; 173:19-31;
                                    174:58-175:6 of the ’044
                                    Patent; see also intrinsic
                                    support for “first content
                                    identifier,” “first device,”
                                    “second device,” “first
                                    server,” and “second server.”

                                    Extrinsic Support:

                                    See above for “first server.”

                                    ITU-T X.902 (95), 12.2;
                                    X.910 (98), 6.2 Definition for
                                    Identifier: “An unambiguous

                                                                                                                                        17
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 18 of 51 PageID #: 3608
Luminati Networks, Inc. v. BIScience Inc.                                         Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    name, in a given naming
                                    context”

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {5C58FBE6-BE32-4E31-
                                    81CE-676FCB191E2B}

                                    (see 12.2 of ITU-T Rec. X.902
                                    | ISO/IEC 10746-2).

                                    International Electrotechnical
                                    Commission definition of
                                    identifier: “character or string
                                    of characters, used to identify
                                    or name a data item.”

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=171-02-35


                                    “sending a second request to       “sending a second request to
                                    the second device using the        the second device using the
                                    second identifier, the second      second identifier, the second
                                    request includes the first         request includes the first
                                    content identifier and the third   content identifier and the third
                                    identifier”                        identifier”

                                    Cl. 81 [‘044]                      Cl. 81 [‘044]



                                                                                                                                         18
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 19 of 51 PageID #: 3609
Luminati Networks, Inc. v. BIScience Inc.                                     Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    Proposed Construction: Plain  Proposed Construction:
                                    and ordinary meaning          Sending, by the first device to
                                                                  the second device, using the
                                    Intrinsic Support: Fig. 15;   address of the second device
                                    5:2-47; 8:12-29; 12:28-49;    that was received from the
                                    19:49-20:36; 46:30-43; 47:37- first server, a request for the
                                    44; 51:19-56:29 56:59-57:36; internet content which is to be
                                    58:20-30; 61:65-62:63; 63:43- fetched that includes both (1)
                                    56; 64:48-65:5; 65:31-44;     identification of the internet
                                    73:41-47; 74:20-39; 84:19-44; content that is to be fetched
                                    86:15-30; 95:25-96:3; 102:45- and also (2) the address of the
                                    59; 107:34-47; 110:33-111:10; second server.
                                    124:26-57; 170:40-42; 171:31-
                                    32; 172:5-12; 173:19-31;
                                    174:58-175:6 of the ’044
                                    Patent; see also intrinsic
                                    support for “first content
                                    identifier,” “first device,”
                                    “second device,” “first
                                    server,” and “second server.”


                                    Extrinsic Support:

                                    See above for “second device”
                                    and “content identifier.”

                                    ITU-T X.902 (95), 12.2;
                                    X.910 (98), 6.2 Definition for
                                    Identifier: “An unambiguous
                                    name, in a given naming
                                    context”


                                                                                                                                     19
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 20 of 51 PageID #: 3610
Luminati Networks, Inc. v. BIScience Inc.                                          Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {5C58FBE6-BE32-4E31-
                                    81CE-676FCB191E2B}

                                    (see 12.2 of ITU-T Rec. X.902
                                    | ISO/IEC 10746-2).

                                    International Electrotechnical
                                    Commission definition of
                                    identifier: “character or string
                                    of characters, used to identify
                                    or name a data item.”

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=171-02-35
 82. The method according to        “First Content Identifier”         “First Content Identifier”
 claim 81 further comprising
 the step of:                       See above                          See above
 (f) sending the first content
 identifier to the second server
 using the third identifier.
 83. The method according to        N/A                                N/A
 claim 82 wherein step (f) is
 preceding step (d).

 84. The method according to        N/A                                N/A
 claim 82 wherein step (f) is
 following step (e).



                                                                                                                                          20
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 21 of 51 PageID #: 3611
Luminati Networks, Inc. v. BIScience Inc.                                      Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

 85. The method according to        N/A                              N/A
 claim 82 wherein step (f) is 40
 simultaneous with steps (d)-
 (e).
 86. The method according to        “multitasking or                 “multitasking or
 claim 85 wherein step (f) is       multiprocessing”                 multiprocessing”
 simultaneous with steps (d)-
 (e) using multitasking or          Cl. 86, 88, 91, 107 [‘044]       Cl. 86, 88, 91, 107 [‘044]
 multiprocessing.
                                    Proposed Construction:           BI Science does not challenge
                                    “multiple tasks being            Luminati’s proposed
                                    performed in overlapping time    construction.
                                    periods using common
                                    processing resources”

                                    Intrinsic Support: 24:60-25:4

                                    Extrinsic Support:
                                    International Electrotechnical
                                    Commission IEV 171-05-69
                                    definition of multitasking:
                                    “concurrent or interleaved
                                    execution of two or more tasks
                                    on a single computer”
                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=171-05-69
                                    Websters Dictionary definition
                                    of multitasking: “the
                                    concurrent performance of
                                    several jobs by a computer.”



                                                                                                                                      21
                 Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 22 of 51 PageID #: 3612
Luminati Networks, Inc. v. BIScience Inc.                                        Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                     https://www.merriam-
                                     webster.com/dictionary/multit
                                     asking
 87. The method according to         “First Content Identifier”      “First Content Identifier”
 claim 81 for use with a third
 device identified in the            See above                       See above
 Internet by a fourth identifier,
 further comprising the steps
 of:
 (f) receiving the fourth
 identifier from the first server;
 (g) sending a third request to
 the third device using the
 fourth identifier, the third
 request includes the first
 content identifier and the
 third identifier; and
 (h) receiving the first content
 from the third device.
 88. The method according to         “Using multitasking or          “Using multitasking or
 claim 87 wherein steps (f) to       multiprocessing”                multiprocessing”
 (h) are executed concurrently
 with steps (d)-(e) using            See above                       See above
 multitasking or
 multiprocessing.

 89. The method according to         “First Content Identifier”      “First Content Identifier”
 claim 81 for use with a group
 consisting of a plurality of        See above                       See above
 devices, each device in the
 group is associated with a
 respective identifier for being
 identified in the internet,

                                                                                                                                        22
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 23 of 51 PageID #: 3613
Luminati Networks, Inc. v. BIScience Inc.                                 Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

 further comprising the steps
 of:
 (f) receiving the identifiers of
 the group devices from the
 first server;
 (g) sending a third request to
 the group device using their
 associated identifiers, the third
 request includes the first
 content identifier and the
 third identifier; and
 (h) receiving the first content
 from the group devices.
 90. The method according to         N/A                      N/A
 claim 89 wherein steps (f) to
 (h) are executed concurrently
 with steps (d)-(e).


 91. The method according to         “Using multitasking or   “Using multitasking or
 claim 89 wherein steps (f) to       multiprocessing”         multiprocessing”
 (h) are executed concurrently
 with steps (d)-( e) using           See above                See above
 multitasking or
 multiprocessing.
 92. The method according to         N/A                      N/A
 claim 89 wherein the second
 device is included in the
 group, the method further
 comprising the step of
 selecting the second device
 out of the devices
 in the group.

                                                                                                                                 23
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 24 of 51 PageID #: 3614
Luminati Networks, Inc. v. BIScience Inc.                                     Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG


 93. The method according to        N/A                             N/A
 claim 89 further comprising
 the step of selecting one or
 more devices, distinct from
 the second device, out of the
 devices in the group.

 94. The method according to        N/A                             N/A
 claim 89 wherein the second
 device is randomly selected
 out of the devices in the
 group.

 95. The method according to        N/A                             N/A
 claim 89 wherein the second
 device is selected based on
 attributes or characteristics of
 the device.

 96. The method according to        N/A                             N/A
 claim 89 wherein the second
 device is selected based on the
 physical geographical
 location.

 97. The method according to        “proximity to the second        “proximity to the second
 claim 89 wherein the second        server”                         server”
 device is selected based on the
 physical geographical              Cl. 97 [‘044]                   Cl. 97 [‘044]
 proximity to the second
 server.                            Proposed Construction:
                                    “distance from second server”

                                                                                                                                     24
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 25 of 51 PageID #: 3615
Luminati Networks, Inc. v. BIScience Inc.                                     Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG


                                    Intrinsic Support: 53:55-59;
                                    90:43-91:15

                                    Extrinsic Support:

                                    Dictionary.com definition of
                                    proximity: “nearness in place,
                                    time, order, occurrence, or
                                    relation.”
                                    https://www.dictionary.com/br
                                    owse/proximity?s=t
 98. The method according to        N/A                            N/A
 claim 89 wherein the second
 device is selected based on the
 second identifier.
 99. The method according to        “past activities”              “past activities”
 claim 89 wherein the second
 device is selected based on        Proposed Construction: past    Proposed Construction:
 past activities.                   actions or performance         Indefinite.

                                    Not Indefinite                 Alternatively: plain and
                                                                   ordinary meaning

 100. The method according to       N/A                            N/A
 claim 89 wherein the second
 device is selected based on the
 timing of an event.
 101. The method according to       N/A                            N/A
 claim 81 for fetching over
 the Internet a second content,
 identified by a second content


                                                                                                                                     25
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 26 of 51 PageID #: 3616
Luminati Networks, Inc. v. BIScience Inc.                        Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

 identifier, by a third device,
 identified in the Internet by a
 fourth identifier, from a third
 server identified in the Internet
 by a fifth identifier, via the
 first device, the method
 further comprising the steps
 of:
 (f) receiving a third request
 from the third device, the third
 request includes the second
 content identifier and the
 fifth identifier;
 (g) in response to receiving
 the third request, sending the
 second content identifier to the
 third server using the
 fifth identifier;
 (h) receiving the second
 content from the third server;
 and
 (i) in response to receiving the
 second content, sending the
 second content to the third
 device using the fourth
 identifier.

 102. The method according to        N/A                N/A
 claim 101 wherein the third
 server is distinct from the
 second server.



                                                                                                                        26
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 27 of 51 PageID #: 3617
Luminati Networks, Inc. v. BIScience Inc.                                    Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

 103. The method according to       N/A                          N/A
 claim 101 wherein the third
 server and the second server
 are the same server.

 104. The method according to       N/A                          N/A
 claim 101 wherein the second
 content is distinct from the
 first content.

 105. The method according to       N/A                          N/A
 claim 101 wherein the second
 content and the first content
 are the same content.

 106. The method according to       N/A                          N/A
 claim 101 wherein the steps
 (f)-(i) are executed after steps
 (a)-( e).
 107. The method according to       “Using multitasking or       “Using multitasking or
 claim 101 wherein the steps        multiprocessing”             multiprocessing”
 (f)-(i) are executed
 concurrently with steps (a)-(e)    See above                    See above
 using multitasking
 or multiprocessing.
 108. A method for fetching         Preamble                     Preamble
 over the Internet a first
 content, identified by a first     Proposed Construction: not   Proposed Construction:
 content identifier, by a first     limiting                     limiting
 device, identified in the
 Internet by a first identifier,    “first device”               “first device”
 from a second server
                                    See above                    See above

                                                                                                                                    27
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 28 of 51 PageID #: 3618
Luminati Networks, Inc. v. BIScience Inc.                                        Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

 identified in the Internet by
 a third identifier via a           “second device”                  “second device”
 second
 device identified in the           See above                        See above
 Internet by a second
 identifier, using a first          “first server”                   “first server”
 server, the method comprising
 the steps of:                      See above                        See above
 (a) sending the second
 identifier to the first server;    “second server”                  “second server”
 (b) receiving a second
 request from the first device,     See above                        See above
 the
 second request includes the        “first identifier”               “first identifier”
 first content identifier and
 the third identifier;              See above                        See above
 (c) in response to receiving the
 second request, sending the        “first content identifier”       “first content identifier”
 first content identifier to the
 second server using the third      See above                        See above
 identifier;
 (d) receiving the first content    “second identifier”              “second identifier”
 from the second server; and
 (e) in response to receiving       See above                        See above
 the first content, sending the
 first content to the first         “third identifier”               “third identifier”
 device using the first
 identifier.                        See above                        See above

                                    “sending the second identifier   “sending the second identifier
                                    to the first server”             to the first server”

                                    Cl. 108 [‘044]                   Cl. 108 [‘044]

                                                                                                                                        28
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 29 of 51 PageID #: 3619
Luminati Networks, Inc. v. BIScience Inc.                                      Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                                                     Proposed Construction:
                                    Proposed Construction: Plain     Indefinite under 35 U.S.C.
                                    and ordinary meaning             §112

                                    Intrinsic Support: Fig. 15;      Alternatively:Sending, by the
                                    5:2-47; 8:12-29; 12:28-49;       second device to the first
                                    19:49-20:36; 46:30-43; 47:37-    server, identification of the
                                    44; 51:19-56:29 56:59-57:36;     second device that includes an
                                    58:20-30; 61:65-62:63; 63:43-    address of the second device.
                                    56; 64:48-65:5; 65:31-44;
                                    73:41-47; 74:20-39; 84:19-44;
                                    86:15-30; 95:25-96:3; 102:45-
                                    59; 107:34-47; 110:33-111:10;
                                    124:26-57; 170:40-42; 171:31-
                                    32; 172:5-12; 173:19-31;
                                    174:58-175:6 of the ’044
                                    Patent; see also intrinsic
                                    support for “first content
                                    identifier,” “first device,”
                                    “second device,” “first
                                    server,” and “second server.”

                                    Extrinsic Support:

                                    See above for “first server.”

                                    ITU-T X.902 (95), 12.2;
                                    X.910 (98), 6.2 Definition for
                                    Identifier: “An unambiguous
                                    name, in a given naming
                                    context”



                                                                                                                                      29
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 30 of 51 PageID #: 3620
Luminati Networks, Inc. v. BIScience Inc.                                         Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {5C58FBE6-BE32-4E31-
                                    81CE-676FCB191E2B}

                                    (see 12.2 of ITU-T Rec. X.902
                                    | ISO/IEC 10746-2).

                                    International Electrotechnical
                                    Commission definition of
                                    identifier: “character or string
                                    of characters, used to identify
                                    or name a data item.”

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=171-02-35


                                    “receiving a second request        “receiving a second request
                                    from the first device, the         from the first device, the
                                    second request includes the        second request includes the
                                    first content identifier and the   first content identifier and the
                                    third identifier”                  third identifier”

                                    Cl. 108 [‘044]                     Cl. 108 [‘044]

                                    Proposed Construction: Plain       Proposed Construction:
                                    and ordinary meaning               Indefinite under 35 U.S.C.
                                                                       §112
                                    Intrinsic Support: Fig. 15;
                                    5:2-47; 8:12-29; 12:28-49;         Alternatively:

                                                                                                                                         30
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 31 of 51 PageID #: 3621
Luminati Networks, Inc. v. BIScience Inc.                                       Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    19:49-20:36; 46:30-43; 47:37-    Receiving, by the second
                                    44; 51:19-56:29 56:59-57:36;     device from the first device, a
                                    58:20-30; 61:65-62:63; 63:43-    request for the internet
                                    56; 64:48-65:5; 65:31-44;        content that includes both (1)
                                    73:41-47; 74:20-39; 84:19-44;    identification of the internet
                                    86:15-30; 95:25-96:3; 102:45-    content that is to be fetched
                                    59; 107:34-47; 110:33-111:10;    and also (2) the address of the
                                    124:26-57; 170:40-42; 171:31-    second server.
                                    32; 172:5-12; 173:19-31;
                                    174:58-175:6 of the ’044
                                    Patent; see also intrinsic
                                    support for “first content
                                    identifier,” “first device,”
                                    “second device,” “first
                                    server,” and “second server.”

                                    Extrinsic Support:

                                    See above for “first device”
                                    and “content identifier.”

                                    ITU-T X.902 (95), 12.2;
                                    X.910 (98), 6.2 Definition for
                                    Identifier: “An unambiguous
                                    name, in a given naming
                                    context”

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {5C58FBE6-BE32-4E31-
                                    81CE-676FCB191E2B}


                                                                                                                                       31
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 32 of 51 PageID #: 3622
Luminati Networks, Inc. v. BIScience Inc.                                         Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    (see 12.2 of ITU-T Rec. X.902
                                    | ISO/IEC 10746-2).

                                    International Electrotechnical
                                    Commission definition of
                                    identifier: “character or string
                                    of characters, used to identify
                                    or name a data item.”

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=171-02-35


                                    “in response to receiving the      “in response to receiving the
                                    first content, sending the first   first content, sending the first
                                    content to the first device        content to the first device
                                    using the first identifier”        using the first identifier”

                                    Cl. 108 [‘044]                     Cl. 108 [‘044]

                                    Proposed Construction: Plain
                                    and ordinary meaning               Proposed Construction:
                                                                       Indefinite under 35 U.S.C.
                                    Intrinsic Support: Fig. 15;        §112
                                    5:2-47; 8:12-29; 12:28-49;
                                    19:49-20:36; 46:30-43; 47:37-      Alternatively:
                                    44; 51:19-56:29 56:59-57:36;       After the second device
                                    58:20-30; 61:65-62:63; 63:43-      receives the internet content,
                                    56; 64:48-65:5; 65:31-44;          the second device forwards the
                                    73:41-47; 74:20-39; 84:19-44;      internet content to the first
                                    86:15-30; 95:25-96:3; 102:45-      device using an address of the
                                    59; 107:34-47; 110:33-111:10;      first device.

                                                                                                                                         32
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 33 of 51 PageID #: 3623
Luminati Networks, Inc. v. BIScience Inc.                                     Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    124:26-57; 170:40-42; 171:31-
                                    32; 172:5-12; 173:19-31;      Intrinsic Support: Fig. 5b;
                                    174:58-175:6 of the ’044      81:32-41
                                    Patent; see also intrinsic
                                    support for “first content
                                    identifier,” “first device,”
                                    “second device,” “first
                                    server,” and “second server.”

                                    Extrinsic Support:

                                    See above for “first device.”

                                    ITU-T J.780 (06/2012)
                                    definition of “content”: “A
                                    combination of audio, still
                                    image, graphic, video, or data.
                                    NOTE – A variety of formats
                                    is classified as the "data" (e.g.,
                                    text, encoded values,
                                    multimedia description
                                    language introduced by ITU-T
                                    H.760).”

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {46309866-F797-45BC-81E9-
                                    2B6B2DAC1F32}

                                    ITU-T T.411 (93), 3.39
                                    definition of “content”: The
                                    information conveyed by the

                                                                                                                                     33
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 34 of 51 PageID #: 3624
Luminati Networks, Inc. v. BIScience Inc.                              Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    document, other than the
                                    structural information, and
                                    that is intended for human
                                    perception.

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {0A3C5266-56D4-4ED8-
                                    9076-A4345192D7EB}

                                    ITU-T X.902 (95), 12.2;
                                    X.910 (98), 6.2 Definition for
                                    Identifier: “An unambiguous
                                    name, in a given naming
                                    context”

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {5C58FBE6-BE32-4E31-
                                    81CE-676FCB191E2B}

                                    (see 12.2 of ITU-T Rec. X.902
                                    | ISO/IEC 10746-2).

                                    International Electrotechnical
                                    Commission definition of
                                    identifier: “character or string
                                    of characters, used to identify
                                    or name a data item.”



                                                                                                                              34
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 35 of 51 PageID #: 3625
Luminati Networks, Inc. v. BIScience Inc.                                         Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=171-02-35

 U.S. Patent 9,742,866 Claims
 15. A method for fetching a        Preamble                           Preamble
 content over the Internet from
 a first server identified in the   Proposed Construction:             Proposed Construction: The
 Internet by a second identifier    Preamble is limiting to the        preamble is limiting.
 via a group of multiple            extent it sets forth the
 devices, each identified in the    components of the residential
 Internet by an associated          proxy network.
 group device identifier, the
 method comprising the step of      Intrinsic Evidence: 52:33-
 partitioning the content into      57:59; 173:43-49 of the ‘866
 a plurality of content slices,     Patent; see intrinsic support
 each content slice containing      for each disputed term in the
 at least part of the content,      preamble including “first
 and identified using a             device,” “second device,”
 content slice identifier, and      “first server,” “second server,”
 for each of the content slices,    “first content identifier;”
 comprising the steps of:           “identified in the Internet by a
 (a) selecting a device from        second identifier” and “a
 the group;                         group of multiple devices”




                                                                                                                                         35
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 36 of 51 PageID #: 3626
Luminati Networks, Inc. v. BIScience Inc.                                        Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

 (b) sending over the Internet      “first server”                    “first server”
 a first request to the selected
 device using the group             Proposed Construction: plain      Proposed Construction: A
 device identifier of the           and ordinary meaning              server, separate from the first
 selected                                                             device, the second device, and
 device, the first request          Intrinsic Support: Figs. 2, 5b,   the group of multiple devices,
 including the content slice        7, 11, 11a-c, 12, 12a, 13, 20,    from which the internet
 identifier and the second          26a-d, 34, 49; 2:34-35; 4:33-     content is fetched.
 identifier;                        54; 6:18-8:46; 51:19-56:29;
 (c) in response to receiving the   61:65-62:63; 63:14-27; 65:31-     Intrinsic Support: Fig. 5; Fig.
 sent first request by the          58; 66:8-17;73:63-74:19;          5B; 83:25-34-
 selected device, receiving over    81:21-85:34; 86:15-41; 93:34-
 the Internet the content           94:6; 96:32-62 of the ‘044
 slice from the selected device;    Patent; and 173:43-49 of the
 and wherein the method             ‘866 Patent
 further comprising the step of
 constructing the content from      Extrinsic Support:
 the received plurality of
 content slices, and wherein        PC Mag Encyclopedia
 each of the devices in the         definition for computing
 group is a client device.          device: “Any electronic
                                    equipment controlled by a
                                    CPU, including desktop and
                                    laptop computers,
                                    smartphones and tablets. It
                                    usually refers to a general-
                                    purpose device that can accept
                                    software for many purposes in
                                    contrast with a dedicated unit
                                    of equipment such as a
                                    network switch or router.”



                                                                                                                                        36
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 37 of 51 PageID #: 3627
Luminati Networks, Inc. v. BIScience Inc.                                         Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    https://www.pcmag.com/ency
                                    clopedia/term/66551/computin
                                    g-device

                                    IEV ref 732-01-12 definition
                                    of server: “functional unit that
                                    provides services to
                                    workstations, to personal
                                    computers or to other
                                    functional units in a computer
                                    network”

                                    http://www.electropedia.org/ie
                                    v/iev.nsf/display?openform&i
                                    evref=732-01-12

                                    Websters Dictionary definition
                                    of server: “a computer in a
                                    network that is used to provide
                                    services (such as access to
                                    files or shared peripherals or
                                    the routing of e-mail) to other
                                    computers in the network.”

                                    https://www.merriam-
                                    webster.com/dictionary/server
                                    “identified in the internet by a   “identified in the internet by a
                                    second identifier”                 second identifier”

                                    Cl. 15 [‘866]                      Cl. 15 [‘866]

                                    Proposed Construction: Plain       Proposed Construction:
                                    and ordinary meaning               Identified by information that

                                                                                                                                         37
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 38 of 51 PageID #: 3628
Luminati Networks, Inc. v. BIScience Inc.                                          Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                                                  includes an address of the first
                                    Intrinsic Support: Fig. 15;   server.
                                    5:2-47; 8:12-29; 12:28-49;
                                    19:49-20:36; 46:30-43; 47:37- Intrinsic Support: Fig. 15;
                                    44; 51:19-56:29 56:59-57:36; 97:59-98:31
                                    58:20-30; 61:65-62:63; 63:43-
                                    56; 73:41-47; 95:25-96:3;
                                    102:45-59; 107:34-47; 110:33-
                                    111:10; 124:26-57; 170:40-42;
                                    171:31-32; 172:5-12; 173:19-
                                    31; 174:58-175:6 of the ’044
                                    Patent; see also intrinsic
                                    support for “first content
                                    identifier,” “first device,”
                                    “second device,” “first
                                    server,” and “second server.”



                                    “a group of multiple devices”       “a group of multiple device”

                                    Proposed Construction: Plain        Proposed Construction: A
                                    and ordinary meaning                plurality of devices that are
                                                                        able to fetch the internet
                                    Intrinsic Evidence: Fig. 5;         content from the first server
                                    52:33-57:59; 58:9-24; 61:50-        and which does not include
                                    62:17; 63:40-43; 83:54-84:1;        the first device and the second
                                    58:9-24 of the ’866 Patent; see     server.
                                    also intrinsic support for “first
                                    device” and “second device”         Intrinsic Support: Fig. 5b; Fig.
                                                                        10; Fig. 10a; Fig. 11; Fig. 11a;
                                                                        Fig. 11b; 83:25-34; 88:37-67;
                                                                        89:1-38

                                                                                                                                          38
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 39 of 51 PageID #: 3629
Luminati Networks, Inc. v. BIScience Inc.                                         Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG


                                    “partitioning the content into a   “partitioning the content into a
                                    plurality of content slices”       plurality of content slices”

                                    Cl. 15, 16-18, 23-24 [‘866]        Cl. 15, 16-18, 23-24 [‘866]

                                    Proposed Construction: Not         Proposed Construction:
                                    indefinite / plain and ordinary    Indefinite under 35 U.S.C.
                                    meaning                            §112- “partitioning the
                                                                       content”
                                    Intrinsic Support: 16:18-35;
                                    53:36-48; 57:39-58:24; 63:37-      Alternatively:
                                    64:5; 68:67-69:27; 71:7-41;
                                    78:8-37; 93:63-95:16; 103:58-      Dividing, by a group of
                                    104:62; 141:62-142:34;             multiple devices that is
                                    168:48-50; 173:8-14 of the         fetching internet content, the
                                    ’866 Patent; see also intrinsic    internet content to be fetched
                                    support for “each content slice    into a plurality (more than just
                                    containing at least part of the    one) of portions, although the
                                    content” and “each content         portions can have overlapping
                                    slice … identified using a         content.
                                    content slice identifier”
                                                                       Intrinsic Support: Fig. 10; Fig.
                                                                       10a; Fig. 11; Fig. 11a; Fig.
                                    Extrinsic Support:                 11b; 88:37-67; 89:1-38

                                    Webster dictionary definition
                                    of partition: “one of the parts
                                    or sections of a whole”

                                    https://www.merriam-
                                    webster.com/dictionary/partiti
                                    oning

                                                                                                                                         39
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 40 of 51 PageID #: 3630
Luminati Networks, Inc. v. BIScience Inc.                                         Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG




                                    “each content slice containing     “each content slice containing
                                    at least part of the content”      at least part of the content”

                                    Cl. 15, 19-22, 25-28 [‘866]        Cl. 15, 19-22, 25-28 [‘866]

                                    Proposed Construction: Plain       Proposed Construction: Each
                                    and ordinary meaning               portion contains at least part
                                                                       of the internet content.
                                    Intrinsic Support: Fig. 21; 5:2-
                                    47; 8:12-29; 12:28-49; 19:49-      Intrinsic Support: Fig. 10; Fig.
                                    20:36; 46:30-43; 47:37-44;         10a; Fig. 11; Fig. 11a; Fig.
                                    52:19-30; 56:30-44; 63:43-56;      11b; 88:37-67; 89:1-38
                                    and 172:5-12 of the ’044
                                    Patent; 46:30-37; 53:36-48;
                                    57:60-58:24; 62:4-18; 84:12-
                                    18; 93:63-94:54; 105:4-15;
                                    169:48-50 and 172:5-12 of the
                                    ’866 Patent; see also intrinsic
                                    support for “ partitioning the
                                    content into a plurality of
                                    content slices ” and “each
                                    content slice … identified
                                    using a content slice
                                    identifier”


                                    Extrinsic Support:

                                    ITU-T J.780 (06/2012)
                                    definition of content: “A

                                                                                                                                         40
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 41 of 51 PageID #: 3631
Luminati Networks, Inc. v. BIScience Inc.                                Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    combination of audio, still
                                    image, graphic, video, or data.
                                    NOTE – A variety of formats
                                    is classified as the "data" (e.g.,
                                    text, encoded values,
                                    multimedia description
                                    language introduced by ITU-T
                                    H.760).”

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {46309866-F797-45BC-81E9-
                                    2B6B2DAC1F32}

                                    ITU-T T.411 (93), 3.39
                                    definition of content: The
                                    information conveyed by the
                                    document, other than the
                                    structural information, and
                                    that is intended for human
                                    perception.

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {0A3C5266-56D4-4ED8-
                                    9076-A4345192D7EB}

                                    Dictionary.com definition of
                                    slice: “a part, portion, or
                                    share”


                                                                                                                                41
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 42 of 51 PageID #: 3632
Luminati Networks, Inc. v. BIScience Inc.                                          Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    https://www.dictionary.com/br
                                    owse/slice?s=t




                                    “each content slice…identified “each content slice…identified
                                    using a content slice          using a content slice
                                    identifier”                    identifier”

                                    Cl. 15 [‘866]                        Cl. 15 [‘866]

                                    Proposed Construction: Plain         Proposed Construction: Each
                                    and ordinary meaning                 portion is identified uniquely
                                                                         relative to the other portions.
                                    Intrinsic Support: 94:23-30;
                                    105:16-30; 142:18-27 of the          Intrinsic Support: ‘044-
                                    ’866 Patent; see also intrinsic      102:45:59, 138:49-139:3,
                                    support for “each content slice      164:34-36
                                    containing at least part of the
                                    content” and “partitioning the
                                    content into a plurality of
                                    content slices”


                                    Extrinsic Support:

                                    ITU-T J.780 (06/2012)
                                    definition of content: “A
                                    combination of audio, still
                                    image, graphic, video, or data.
                                    NOTE – A variety of formats
                                    is classified as the "data" (e.g.,

                                                                                                                                          42
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 43 of 51 PageID #: 3633
Luminati Networks, Inc. v. BIScience Inc.                           Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    text, encoded values,
                                    multimedia description
                                    language introduced by ITU-T
                                    H.760).”

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {46309866-F797-45BC-81E9-
                                    2B6B2DAC1F32}

                                    ITU-T T.411 (93), 3.39
                                    definition of content: The
                                    information conveyed by the
                                    document, other than the
                                    structural information, and
                                    that is intended for human
                                    perception.

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {0A3C5266-56D4-4ED8-
                                    9076-A4345192D7EB}

                                    Dictionary.com definition of
                                    slice: “a part, portion, or
                                    share”

                                    https://www.dictionary.com/br
                                    owse/slice?s=t



                                                                                                                           43
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 44 of 51 PageID #: 3634
Luminati Networks, Inc. v. BIScience Inc.                                      Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    ITU-T X.902 (95), 12.2;
                                    X.910 (98), 6.2 Definition for
                                    Identifier: “An unambiguous
                                    name, in a given naming
                                    context”

                                    https://www.itu.int/net/ITU-
                                    R/asp/terminology-
                                    definition.asp?lang=en&rlink=
                                    {5C58FBE6-BE32-4E31-
                                    81CE-676FCB191E2B}

                                    (see 12.2 of ITU-T Rec. X.902
                                    | ISO/IEC 10746-2).



                                    “a plurality of content          “a plurality of content
                                    slices…and for each of the       slices…and for each of the
                                    content slices”                  content slices”

                                    Cl. 15 [‘866]                    Cl. 15 [‘866]

                                    Proposed Construction: Plain   Proposed Construction:
                                    and ordinary meaning           Performing the following
                                                                   steps for each of the plurality
                                    Intrinsic Evidence: Fig. 5;    of content slices (portions),
                                    52:33-57:59; 58:9-24; 61:50-   rather than just a single time
                                    62:17; 63:40-43; 83:54-84:1;   for the entirety of the fetched
                                    58:9-24; 173:43-49 of the ‘866 internet content.
                                    Patent; see intrinsic support
                                    for each disputed term in the
                                    preamble including “first

                                                                                                                                      44
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 45 of 51 PageID #: 3635
Luminati Networks, Inc. v. BIScience Inc.                                        Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    device,” “second device,”
                                    “first server,” “second server,”
                                    “first content identifier;”
                                    “identified in the Internet by a
                                    second identifier” and “a
                                    group of multiple devices”



                                    “selecting a device from the       “selecting a device from the
                                    group”                             group”

                                    Cl. 15 [‘866]                      Cl. 15 [‘866]

                                    Proposed Construction: Plain
                                    and ordinary meaning             Proposed Construction:
                                                                     Selecting, by some node other
                                    Intrinsic Evidence: Fig. 5;      than the first server and one of
                                    52:33-57:59; 58:9-24; 61:50-     the group of multiple devices,
                                    62:17; 63:40-43; 83:54-84:1;     a device within the group of
                                    58:9-24; 173:43-49 of the ‘866 multiple devices.
                                    Patent; see intrinsic support
                                    for each disputed term in the    Intrinsic Support: Fig. 10; Fig.
                                    preamble including “first        10a; Fig. 11; Fig. 11a; Fig.
                                    device,” “second device,”        11b; 88:37-67; 89:1-38
                                    “first server,” “second server,”
                                    “first content identifier;”
                                    “identified in the Internet by a
                                    second identifier” and “a
                                    group of multiple devices”




                                                                                                                                        45
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 46 of 51 PageID #: 3636
Luminati Networks, Inc. v. BIScience Inc.                                        Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG


                                    “sending over the Internet a      “sending over the Internet a
                                    first request to the selected     first request to the selected
                                    device using the group device     device using the group device
                                    identifier of the selected        identifier of the selected
                                    device”                           device”

                                    Cl. 15 [‘866]                     Cl. 15 [‘866]

                                    Proposed Construction: Plain      Proposed Construction:
                                    and ordinary meaning              Sending, by some node other
                                                                      than the first server and one of
                                    Intrinsic Support: Fig. 15;       the group of multiple devices,
                                    5:2-47; 8:12-29; 12:28-49;        to the selected device, a
                                    19:49-20:36; 46:30-43; 47:37-     request to fetch the internet
                                    44; 51:19-56:29 56:59-57:36;      content device within the
                                    58:20-30; 61:65-62:63; 63:43-     group of multiple devices and
                                    56; 64:48-65:5; 65:31-44;         that uses the selected device’s
                                    73:41-47; 74:20-39; 84:19-44;     unique identification.
                                    86:15-30; 95:25-96:3; 102:45-
                                    59; 107:34-47; 110:33-111:10;
                                    124:26-57; 170:40-42; 171:31-
                                    32; 172:5-12; 173:19-31;
                                    174:58-175:6 of the ’044
                                    Patent and 61:50-62:3 of the
                                    ‘866 Patent; see also intrinsic
                                    support for “first content
                                    identifier,” “first device,”
                                    “second device,” “first
                                    server,” and “second server.”




                                                                                                                                        46
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 47 of 51 PageID #: 3637
Luminati Networks, Inc. v. BIScience Inc.                                          Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    “the first request including the   “the first request including the
                                    content slice identifier and the   content slice identifier and the
                                    second identifier”                 second identifier”

                                    Cl. 15 [‘866]                      Cl. 15 [‘866]

                                    Proposed Construction: Plain       Proposed Construction: The
                                    and ordinary meaning               request for fetching the
                                                                       internet content, that is sent to
                                    Intrinsic Support: Fig. 15;        the selected device, includes
                                    5:2-47; 8:12-29; 12:28-49;         (1) the content slice identifier
                                    19:49-20:36; 46:30-43; 47:37-      and (2) information that
                                    44; 51:19-56:29 56:59-57:36;       includes the address of the
                                    58:20-30; 61:65-62:63; 63:43-      first server.
                                    56; 64:48-65:5; 65:31-44;
                                    73:41-47; 74:20-39; 84:19-44;
                                    86:15-30; 95:25-96:3; 102:45-
                                    59; 107:34-47; 110:33-111:10;
                                    124:26-57; 170:40-42; 171:31-
                                    32; 172:5-12; 173:19-31;
                                    174:58-175:6 of the ’044
                                    Patent; see also intrinsic
                                    support for “first content
                                    identifier,” “first device,”
                                    “second device,” “first
                                    server,” and “second server.”


 16. The method according to        “partitioning the content into a   “partitioning the content into a
 claim 15, wherein the              plurality of content slices”       plurality of content slices”
 content is composed of bits,
 nibbles, bytes, characters,        See above                          See above


                                                                                                                                          47
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 48 of 51 PageID #: 3638
Luminati Networks, Inc. v. BIScience Inc.                                          Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

 words, or strings, and the
 partitioning is based on bit,
 nibble, byte, multi-byte,
 number, character, word, or
 string level.

 17. The method according to        “partitioning the content into a   “partitioning the content into a
 claim 15, wherein the content      plurality of content slices”       plurality of content slices”
 is composed of files, or
 programs, and the                  See above                          See above
 partitioning
 is based on file or program
 level.
 18. The method according to        “partitioning the content into a   “partitioning the content into a
 claim 17, wherein the content      plurality of content slices”       plurality of content slices”
 is a website content
 comprising multiple                See above                          See above
 webpages,                          “the partitioning is based         “the partitioning is based
 and the partitioning is based      webpages level”                    webpages level”
 webpages level.
                                    Cl. 18 [‘866]                      Cl. 18 [‘866]

                                    Proposed Construction: Plain       Proposed Construction: Each
                                    and ordinary meaning               of the plurality (more than just
                                                                       one) of portions of the fetched
                                    Intrinsic Support: 94:23-          internet content corresponds to
                                    30;104:54-62; 168:48-50;           one or more webpages.
                                    173:15-17; 174:25-24; see
                                    also intrinsic support for
                                    ““partitioning content into a
                                    plurality of content slices,”
                                    “each content slice containing
                                    at least part of the content”

                                                                                                                                          48
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 49 of 51 PageID #: 3639
Luminati Networks, Inc. v. BIScience Inc.                                          Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    and “each content slice …
                                    identified using a content slice
                                    identifier.”




 19. The method according to        “each content slice containing      “each content slice containing
 claim 15, wherein all of the       at least part of the content”       at least part of the content”
 parts of the content are
 included in all of the content     See above                           See above
 slices.                            “all of the parts of the content    “all of the parts of the content
                                    are included in all of the          are included in all of the
                                    content slices”                     content slices”

                                    Cl. 19 [‘866]                       Cl. 19 [‘866]

                                    Proposed Construction: Not          Proposed Construction:
                                    indefinite / Plain and ordinary     Indefinite under 35 U.S.C.
                                    meaning                             §112

                                    Intrinsic Support: 168:48-50;
                                    174:25-24; see also intrinsic
                                    support for ““partitioning the
                                    content into a plurality of
                                    content slices,” “each content
                                    slice containing at least part of
                                    the content” and “each content
                                    slice … identified using a
                                    content slice identifier.”



                                                                                                                                          49
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 50 of 51 PageID #: 3640
Luminati Networks, Inc. v. BIScience Inc.                                           Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

 20. The method according to        “each content slice containing      “each content slice containing
 claim 15, wherein all of the       at least part of the content”       at least part of the content”
 content slices have the same
 size.                              See above                           See above

 21. The method according to        “each content slice containing      “each content slice containing
 claim 15, wherein at least two     at least part of the content”       at least part of the content”
 content slices are the same.
                                    See above                           See above
 22. The method according to        “each content slice containing      “each content slice containing
 claim 15, wherein part of the      at least part of the content”       at least part of the content”
 content is included in two or
 more content slices.               See above                           See above

                                    “part of the content is included “part of the content is included
                                    in two or more content slices” in two or more content slices”

                                    Cl. 22 [‘866]                       Cl. 22 [‘866]

                                    Proposed Construction: “two         Proposed Construction: At
                                    or more slices including at         least two of the plurality
                                    least an overlapping part of        (more than just one) of
                                    the content”                        portions of the fetched
                                                                        internet content have
                                    Intrinsic Support: Fig. 21;         overlapping content.
                                    94:23-57; 104:27-105:15;
                                    168:48-50; 173:8-14 of the
                                    ’866 Patent; see also intrinsic
                                    support for ““partitioning the
                                    content into a plurality of
                                    content slices,” “each content
                                    slice containing at least part of
                                    the content” and “each content

                                                                                                                                           50
                Case 2:18-cv-00483-JRG Document 122-1 Filed 11/15/19 Page 51 of 51 PageID #: 3641
Luminati Networks, Inc. v. BIScience Inc.                                          Exhibit A – Disputed Constructions and Supporting Evidence
E.D. Tex. Case No. 2:18-cv-00483-JRG

                                    slice … identified using a
                                    content slice identifier.”

 23. The method according to        “partitioning the content into a   “partitioning the content into a
 claim 15, wherein the              plurality of content slices”       plurality of content slices”
 partitioning is sequential in
 the content.                       See above                          See above
 24. The method according to        “partitioning the content into a   “partitioning the content into a
 claim 15, wherein the              plurality of content slices”       plurality of content slices”
 partitioning is non-sequential
 in the content.                    See above                          See above
 25. The method according to        “each content slice containing     “each content slice containing
 claim 15, wherein the number       at least part of the content”      at least part of the content”
 of content slices is equal to
 the number of devices in the       See above                          See above
 group.
 26. The method according to        “each content slice containing     “each content slice containing
 claim 25, wherein a distinct       at least part of the content”      at least part of the content”
 device is selected for each
 content slice.                     See above                          See above
 27. The method according to        “each content slice containing     “each content slice containing
 claim 15, wherein the              at least part of the content”      at least part of the content”
 number of content slices is
 higher than the number of          See above                          See above
 devices in the group.
 28. The method according to        “each content slice containing     “each content slice containing
 claim 15, wherein the number       at least part of the content”      at least part of the content”
 of content slices is lower than
 the number of devices              See above                          See above
 in the group.




                                                                                                                                          51
